



Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”) is entered into between
PTGi International Carrier Services, Inc. (the “Employer”) and Mesfin Demise
(“Employee”) (the Employer and Employee will be collectively referred to
hereinafter as the “Parties”).
WHEREAS, Employee is employed by the Employer as an “at will” employee;
WHEREAS, Employee’s last day of employment with the Employer (the “Termination
Date”) will be August 12, 2016 or at an earlier or later date determined at the
sole discretion of the Company (the "Scheduled Termination Date”);
WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Employee’s employment and termination
of employment on the terms set forth herein;
NOW THEREFORE, the Parties mutually understand and agree as follows:
1.Severance Pay. Employer shall pay “Severance Pay” in the gross amount of
Eighty Two Thousand Five Hundred Dollars ($82,500.00) less applicable taxes and
other lawful withholdings, which shall be paid on the Employer’s first payroll
date that is at least five (5) business days following the Effective Date of
this Agreement (as defined in Paragraph 12 below), subject to the Employer’s
timely receipt of this Agreement executed by Employee and the expiration of the
seven (7)-day period within which Employee may revoke Employee’s acceptance of
this Agreement as explained in Paragraph 12 below, and provided Employee has not
exercised such right of revocation.
2.Consideration. Employee acknowledges that the Severance Pay set forth herein
exceeds any amount to which Employee would otherwise be entitled upon
termination of employment without providing a release of claims. Irrespective of
whether Employee signs this Agreement, Employee will be paid, subject to
applicable taxes and other lawful withholdings, for any unpaid salary and
accrued, unused paid time off earned through the Termination Date, and will be
reimbursed for authorized business expenses submitted in accordance with Company
policies before the Termination Date; the foregoing amounts will be paid on the
first payroll date following the Termination Date.
3.Waiver and Release. For valuable consideration from the Employer, Employee
waives, releases, and forever discharges the Employer and HC2 Holdings, Inc. and
their current and former affiliates, subsidiaries, board members, officers,
attorneys, agents, and employees (collectively referred to as the “Employer
Releasees”) from any and all rights, causes of action, claims or demands,
whether express or implied, known or unknown, that arise on or before the date
that Employee executes this Agreement, which Employee has or may have against
the Employer and/or the Employer Releasees, including, but not limited to, any
rights, causes of action, claims, or demands relating to or arising out of the
following:





--------------------------------------------------------------------------------





(a)anti-discrimination, anti-harassment, and anti-retaliation laws, such as the
Age Discrimination in Employment Act of 1967 and the Older Worker Benefit
Protection Act, which prohibit discrimination on the basis of age; Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1866 (42 U.S.C. § 1981),
the Equal Pay Act, and Executive Order 11246, which prohibit discrimination
based on race, color, national origin, religion, or sex; the Genetic Information
Nondiscrimination Act, which prohibits discrimination on the basis of genetic
information; the Americans With Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination based on disability;
the New York State Human Rights Law, as amended, and the New York City Human
Rights Law, as amended, which prohibit discrimination based on age, disability,
race, color, national origin, citizenship, religion, pregnancy, sex, sexual
orientation, and marital status; and any other federal, state, or local laws
prohibiting employment or wage discrimination, or retaliation;
(b)other employment laws, such as the Worker Adjustment and Retraining
Notification Act, which requires that advance notice be given of certain
workforce reductions; the Employee Retirement Income Security Act of 1974,
which, among other things, protects employee benefits; the Family and Medical
Leave Act, which requires employers to provide leaves of absence under certain
circumstances; the New York Labor Law, as amended; the New York Civil Rights
Law, as amended; the Sarbanes Oxley Act; and any other federal, state, or local
laws relating to employment;
(c)tort, contract, and quasi-contract claims, such as claims for wrongful
discharge, physical or personal injury, intentional or negligent infliction of
emotional distress, fraud, fraud in the inducement, negligent misrepresentation,
defamation, invasion of privacy, interference with contract or with prospective
economic advantage, breach of express or implied contract, unjust enrichment,
promissory estoppel, breach of covenants of good faith and fair dealing,
negligent hiring, negligent supervision, negligent retention, and similar or
related claims; and
(d)all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on Employee’s behalf
against the Employer and/or the Employer Releasees by any government agency or
other entity or person.
Employee understands that Employee is releasing claims about which Employee may
not know anything at the time Employee executes this Agreement. Employee
acknowledges that it is Employee’s intent to release such unknown claims, even
though Employee recognizes that someday Employee might learn new facts relating
to Employee’s employment or learn that some or all of the facts Employee
currently believes to be true are untrue, and even though Employee might then
regret having signed this Agreement. Nevertheless, Employee acknowledges
Employee’s awareness of that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
Employee might have under any laws intended to protect Employee from waiving
unknown claims.
4.Excluded Claims. Notwithstanding anything to the contrary in this Agreement,
the waiver and release contained in this Agreement shall exclude any rights or
claims that (a) may arise after the date on which Employee executes this
Agreement; or (b) cannot be released under





--------------------------------------------------------------------------------





applicable law (such as worker’s compensation benefits and unemployment
compensation claims). Moreover, nothing in this Agreement shall prevent or
preclude Employee from challenging in good faith the validity of this Agreement,
nor does it impose any conditions precedent, penalties, or costs for doing so,
unless specifically authorized by applicable law.
5.No Other Claims. Except to the extent previously disclosed by Employee in
writing to the Employer, Employee represents and warrants that Employee has
(a) filed no claims, lawsuits, charges, grievances, or causes of action of any
kind against the Employer and/or the Employer Releasees and, to the best of
Employee’s knowledge, Employee possesses no claims (including Fair Labor
Standards Act [“FLSA”] and worker’s compensation claims); (b) received any and
all compensation (including overtime compensation), meal periods, and rest
periods to which Employee may have been entitled, and Employee is not currently
aware of any facts or circumstances constituting a violation by the Employer
and/or the Employer Releasees of the FLSA or other applicable wage, hour, meal
period, and/or rest period laws; and (c) not suffered any work-related injury or
illness while employed by the Employer, and Employee is not currently aware of
any facts or circumstances that would give rise to any worker’s compensation
claim against the Employer and/or the Employer Releasees.
6.Wage Deduction Orders. Employee represents and warrants that Employee is not
subject to any wage garnishment or deduction orders that would require payment
to a third party of any portion of the Severance Pay. Any exceptions to the
representation and warranty contained in this Paragraph must be described in
writing and attached to the executed copy of this Agreement that Employee
submits to the Employer. Such disclosure shall not disqualify Employee from
receiving Separation Pay under this Agreement; provided, however, that the
amount of Severance Pay described in Paragraph 1 shall be reduced in accordance
with any such wage garnishment or deduction order as required by applicable law.
7.Non-Disparagement. Employee will refrain from making negative or disparaging
remarks about the Employer or the Employer Releasees. Employee will not provide
information or issue statements regarding the Employer or the Employer
Releasees, or take any other action, that would cause the Employer or the
Employer Releasees embarrassment or humiliation or otherwise cause or contribute
to their being held in disrepute. Nothing in this Agreement shall be deemed to
preclude Employee from providing truthful testimony or information pursuant to
subpoena, court order, or similar legal process, or from providing truthful
information to government or regulatory agencies.
8.Non-Admission of Liability. The Parties agree that nothing contained in this
Agreement is to be construed as an admission of liability, fault, or improper
action on the part of either of the Parties.
9.Confidentiality. Employee represents and warrants that Employee has not
communicated any aspect of the terms or substance of any negotiations leading up
to this Agreement (the “Separation Negotiations”) to anyone other than
Employee’s immediate family, Employee’s attorneys, and/or Employee’s financial
advisor. Employee agrees that Employee will keep the terms and substance of the
Separation Negotiations and this Agreement confidential, and that Employee will
not disclose such information to anyone outside of Employee’s immediate family,
Employee’s attorneys, and/or Employee’s financial advisor, except as may be
required by law. If Employee





--------------------------------------------------------------------------------





advises anyone in Employee’s immediate family and/or Employee’s financial
advisor about the Separation Negotiations or this Agreement, Employee agrees to
advise that person of the confidentiality of the Separation Negotiations and
this Agreement and to instruct that person not to disclose the terms,
conditions, or substance of them to anyone. If Employee is asked about the
Separation Negotiations or this Agreement, Employee agrees to limit any response
to the following statement only: “The matter has been settled and that is all
that I can say about it.”
10.Return of Employer Property. Employee represents and warrants that Employee
has returned all property belonging to the Employer, including, but not limited
to, all keys, access cards, office equipment, computers, cellular telephones,
notebooks, documents, records, files, written materials, electronically stored
information, credit cards bearing the Employer’s name, and other Employer
property (originals or copies in whatever form) in Employee’s possession or
under Employee’s control, with the exception of this Agreement and compensation
documents concerning Employee.
11.Consultation With Legal Counsel. The Employer hereby advises Employee to
consult with an attorney prior to signing this Agreement.
12.Review and Revocation Periods. Employee acknowledges that Employee has been
given at least twenty-one (21) days to consider this Agreement from the date
that it was first given to Employee. Employee agrees that changes in the terms
of this Agreement, whether material or immaterial, do not restart the running of
the twenty-one (21) consideration period. Employee may accept the Agreement by
executing this Agreement within the designated time period, but no sooner than
the Termination Date. Employee shall have seven (7) days from the date that
Employee executes the Agreement to revoke Employee’s acceptance of the Agreement
by delivering written notice of revocation within the seven (7)-day period to
the following Employer contact:
PTGi International Carrier Services, Inc.
Suzi R. Herbst
450 Park Avenue, 30th Floor
New York, New York 10022
If Employee does not revoke acceptance, this Agreement will become effective and
irrevocable by Employee on the eighth day after Employee has executed it (the
“Effective Date”).
13.Cooperation.  Employee agrees to cooperate fully with the Employer and
Employer Releasees and consult with the Employer and Employer Releasees in
connection with the transition of Employee’s responsibilities, and to provide
information as needed by the Employer and Employer Releasees from time to time
on a reasonable basis, including, but not limited to, cooperation in connection
with litigation, audits, investigations, claims, or personnel matters that arise
or have arisen over actions or matters that occurred or failed to occur during
the Employee’s employment with the Employer or Employer Releasees.  Employee
agrees to assist the Employer or Employer Releasees as a witness or during any
audit, investigation, or litigation (including depositions, affidavits and
trial) if requested by the Employer or Employee Releasees.  Employee agrees to
meet at reasonable times and places with the Employer’s or Employee Releasees’
representatives, agents or attorneys for purposes of preparing for such
activities.  To the extent practicable and within the control of the Employer or
Employee Releasees, Employee will use reasonable efforts to schedule





--------------------------------------------------------------------------------





the timing of Employee’s participation in any such activities in a reasonable
manner to take into account Employee’s then current employment.  The Employer or
Employee Releasees will pay the reasonable documented out-of-pocket expenses
that Employee incurs for any travel required by the Employer with respect to
those activities. 
14.Choice of Law. This Agreement is made and entered into in the State of New
York and, to the extent the interpretation of this Agreement is not governed by
applicable federal law, shall be interpreted and enforced under and shall be
governed by the laws of the State of New York.
15.Severability; Waiver. Should any provision of this Agreement be held to be
illegal, void or unenforceable, such provision shall be of no force and effect.
However, the illegality or unenforceability of any such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement. No term, covenant or representation in this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
Party against whom the waiver is claimed, and any waiver of any such term,
covenant, representation or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
representation or breach.
16.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A signed counterpart delivered as a PDF by email or by facsimile
shall be as valid and binding as an original.
17.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of Employee, the Employer, and the Employer Releasees, and their respective
representatives, predecessors, heirs, and successors, and the assigns of the
Employer. This Agreement may not be assigned by Employee, and any assignment by
Employee shall be null and void ab initio.
18.Entire Agreement. This Agreement contains the complete understanding between
the Parties as to the subject matter contained herein, and no other promises or
agreements shall be binding unless signed by both an authorized representative
of the Employer and Employee. In signing this Agreement, the Parties are not
relying on any fact, statement, understanding or assumption not set forth in
this Agreement.
19.Representation and Warranty of Understanding. By signing below, Employee
represents and warrants that Employee: (a) has been informed that Employee may
only sign this Agreement on or after the Termination Date, and that any
signature before that date will be null and void; (b) has been informed that
Employee has at least twenty-one (21) days from the date that Employee receives
this Agreement, and at least seven (7) days after the Termination Date, to
consider whether to sign this Agreement, but may sign it before the end of those
twenty-one day and seven day periods; (c) has carefully read and understands the
terms of this Agreement; (d) is entering into the Agreement knowingly,
voluntarily and of Employee’s own free will; (e) understands its terms and
significance and intends to abide by its provisions without exception; (f) has
not made any false statements or representations in connection with this
Agreement; and (g) has not transferred or assigned to any person or entity not a
party to this Agreement any claim or right released hereunder, and Employee
agrees to indemnify the Employer and hold it harmless against any claim
(including claims for attorneys’ fees or costs actually incurred, regardless of
whether litigation has commenced) based on or arising out of any alleged
assignment or transfer of a claim by Employee.





--------------------------------------------------------------------------------









PTGi International Carrier Services, Inc.




/s/ Craig Denson                    /s/ Mesfin Demise                
By:     Craig Denson                    Mesfin Demise
Title:     President                    Date: 7/20/16
Date:    July 20, 2016


 







